EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to incorporation by reference in this Registration Statement of Texas Rare Earth Resources Corp., on Form S-1/A (Pre-Effective Amendment No. 3) to be filed with the Commission on or about December 9, 2014, of our Report of Independent Registered Public Accounting Firm dated November 11, 2014, relating to the financial statements of Texas Rare Earth Resources Corp. for the years ended August 31, 2014 and 2013.We also consent to the reference to us under the heading “Experts” in this registration statement. /s/ LBB & Associates Ltd., LLP LBB & Associates Ltd., LLP Houston, Texas December 9, 2014
